J-S64021-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                          Appellee

                    v.

JAMES RICHARD RENNIS,

                          Appellant                        No. 410 WDA 2014


     Appeal from the Judgment of Sentence Entered February 5, 2014
            In the Court of Common Pleas of Jefferson County
          Criminal Division at No(s): CP-33-CR-0000339-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                            FILED OCTOBER 09, 2014

     Appellant, James Richard Rennis, appeals pro se from the judgment of

sentence of six months’ restrictive intermediate punishment (including 45

days’ house arrest, drug and alcohol treatment, and highway safety school)

and a $200 fine, imposed after he was convicted of three counts of driving

under the influence of a controlled substance (DUI) and careless driving.

Appellant   challenges    the   sufficiency   of   the    evidence   to   sustain   his

convictions. We affirm.

     Following a non-jury trial, Appellant was convicted of the above-stated

offenses based on evidence that he drove his vehicle into a trash can and

door at a drive-through beer distributor, and investigating police officers

determined that he was driving while impaired by a controlled substance.

Testing of Appellant’s blood revealed the presence of cocaine and cocaine
J-S64021-14



metabolites.      For his convictions of DUI, Appellant was sentenced to

intermediate punishment. He received a $200 fine for his careless driving

offense. Appellant filed a timely pro se notice of appeal.1   Herein, he argues

that the evidence was insufficient to sustain his convictions.2

       Before addressing this claim, we note that Appellant’s brief utterly fails

to comport with the Pennsylvania Rules of Appellate Procedure. Specifically,

Appellant did not include delineated sections setting forth a “Statement of

Jurisdiction,” “Order or Other Determination in Question,” “Statement of

Questions Involved,” or a “Summary of Argument.”          See Pa.R.A.P. 2114-

2116, 2118. Nevertheless, we will overlook these briefing errors in light of

the fact that Appellant’s argument is coherent enough to permit us to

meaningfully review his sufficiency claim.

       To begin, we note:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all evidence admitted at trial in the
       light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying [the above] test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder.  In addition, we note that the facts and
       circumstances established by the Commonwealth need not
____________________________________________


1
  Appellant was represented by counsel during his trial and sentencing
hearing. Following those proceedings, counsel sought leave to withdraw,
which was granted by the court. Accordingly, Appellant is proceeding pro se
on appeal.
2
  The Commonwealth did not submit a brief in this case, instead relying on
the rationale expressed by the trial court in its Pa.R.A.P. 1925(a) opinion.



                                           -2-
J-S64021-14


      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of the witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Troy, 832 A.2d 1089, 1092 (Pa. Super. 2003) (citations

omitted).

      In his brief, Appellant challenges the sufficiency of the evidence on

several grounds.   First, he disputes the police officers’ testimony that he

exhibited signs of intoxication, offering other legitimate reasons for his

glassy and blood shot eyes, his high blood pressure and heart rate, and his

“jittery” demeanor. See Appellant’s Brief at 2-3. Appellant also contends

that contrary to the officers’ testimony, he “was always in control through all

[the standardized field sobriety] tests given to [him].” Id. at 3. In regard

to the cocaine and cocaine metabolites present in his blood sample,

Appellant maintains that the test results were a “false positive” and explains

his reasons for that conclusion. Id. at 4. Finally, Appellant states that he

did not drive into the door of the beer distributor, and only side-swiped a

trash can because he was “follow[ing] the hand signals” of a beer distributor

employee. Id. at 6. For all of these reasons, Appellant contends that the

evidence was insufficient to convict him of DUI and careless driving.

                                     -3-
J-S64021-14


      Appellant is essentially asking this Court to “weigh the evidence and

substitute our judgment for the fact-finder[,]” which Troy expressly states

this Court may not do.         Instead, we must accept the trial court’s

determination that the Commonwealth’s evidence was credible and assess

whether that evidence was sufficient to prove the element(s) of the offenses

for which Appellant was convicted. After carefully reviewing the record, we

conclude that it was.

      Appellant was convicted of three counts of DUI under 75 Pa.C.S. §

3802(d)(1)(ii), (d)(1)(iii), and (d)(2). Those sections state:

      (d) Controlled substances.--An individual may not drive,
      operate or be in actual physical control of the movement of a
      vehicle under any of the following circumstances:

         (1) There is in the individual's blood any amount of a:

            …

            (ii) Schedule II or Schedule III controlled substance,
            as defined in The Controlled Substance, Drug, Device
            and Cosmetic Act, which has not been medically
            prescribed for the individual; or

            (iii) metabolite of a substance under subparagraph
            (i) or (ii).


         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the
         individual's ability to safely drive, operate or be in actual
         physical control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(d).

      To prove these offenses, the Commonwealth presented the testimony

of Sherri Kacinko, Ph.D., who was the toxicologist who tested the blood


                                     -4-
J-S64021-14



sample drawn from Appellant shortly after he drove his vehicle.           N.T.,

11/25/13, at 51-52. Dr. Kacinko testified that Appellant’s blood “contained

cocaine” and “the cocaine metabolite benzoylecgonine.” Id. at 61-62. She

also stated that the test conducted on Appellant’s blood “is a specific test for

which there are no identified substances that will give a false positive, and

the nature of the testing is such that it is considered a very specific test for

cocaine.” Id. at 63. Based on Dr. Kacinko’s testimony, the Commonwealth

proved that Appellant committed DUI under section 3802(d)(1)(ii) and (iii).

      Additionally, the Commonwealth’s evidence also proved that Appellant

committed DUI under section 3802(d)(2).          The first police officer who

arrived at the scene, Brookville Police Officer Vince Markle, testified that

Appellant’s speech was slurred and “[h]is actions were slower than normal.”

Id. at 13.       Officer Markle conducted three field sobriety tests, which

Appellant was unable to successfully complete. Id. at 13-14.         Based on

Appellant’s performance during those tests, and Officer Markle’s training and

experience, he concluded that Appellant “was under the influence of some

type of drug” to a “degree that rendered him incapable of safe driving[.]”

Id. at 15, 22.

      After Officer Markle transported Appellant to the police station, he was

evaluated for a second time by Pennsylvania State Police Trooper Robert C.

Means, who is a certified drug recognition expert (DRE). Id. at 28. Trooper

Means testified as an expert in the field of drug recognition. Id. at 32-33.

The trooper explained that during his evaluation, Appellant “had a confused

                                     -5-
J-S64021-14



but very alert appearance[,]” and Appellant “seemed very jittery, had a hard

time sitting still.” Id. at 34. Appellant “complained of having a dry mouth.”

Id. at 35.   Trooper Means noted that Appellant’s blood pressure was high

and he had “an above-normal pulse rate[,]” both of which indicated the

“presence of a possible stimulant.” Id. Trooper Means also conducted field

sobriety tests of Appellant and concluded that “each test administered …

indicated that he was impaired on a drug, unable to complete any of the

tests satisfactorily, had a difficult time following simple instructions, [and]

often needed repeated [instructions] as to what I wanted him to do.” Id. at

35-36. As an example, the trooper testified that he had to repeatedly tell

Appellant not to begin performing the sobriety tests until instructed to do so.

Id. at 46.

      Trooper Means also testified that during one phase of the evaluation,

Appellant’s nasal cavity was examined and the trooper “observed that … the

interior of his nostril cavity was red, it was raw, and it was irritated. There

was also a white residue present within [Appellant’s] nasal cavity itself.” Id.

at 37. When questioned about the white residue, Appellant claimed that “he

had snorted candy.” Id. at 37. Trooper Means asked Appellant what kind of

candy he had snorted, and Appellant stated “that he was snorting Pixy Stix

because he had a sweet tooth.”       Id.   Appellant also told the trooper at

various points throughout the evaluation that he had taken Tylenol and

Tramadol, which “made him dizzy,” and that he had also taken a caffeine pill

earlier that morning. Id. at 36, 45. Based on Trooper Means’ evaluation,

                                     -6-
J-S64021-14



and his expertise, training, and experience, he opined that Appellant “was

impaired on a narcotic analgesic as well as a stimulant.” Id. at 38.

      We conclude that the testimony of Officer Markle and Trooper Means

provided sufficient evidence to prove that Appellant was driving his vehicle

while under the influence of a drug to a degree that impaired his ability to

safely operate his vehicle. Accordingly, the Commonwealth proved Appellant

committed DUI under section 3802(d)(2).

      Likewise, the testimony of the beer distributor employee that Appellant

drove his vehicle “into [a] trash can and smacked a rail on the door” of the

building because he “cut it a little too close” was sufficient to support

Appellant’s conviction of careless driving.   N.T. at 4-5, 6; 75 Pa.C.S. §

3714(a) (“Any person who drives a vehicle in careless disregard for the

safety of persons or property is guilty of careless driving, a summary

offense.”). Therefore, all of Appellant’s convictions must be upheld.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/2014




                                    -7-
J-S64021-14




              -8-